Citation Nr: 0115720	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  01-00 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of a debt in the amount of 
$6,076 resulting from overpayment of improved pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945, and from September 24, 1957, to October 23, 
1957.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2000 decision of the Committee on Waivers 
and Compromises (Committee) of the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), wherein waiver of recovery of a debt of $6,076 
resulting from an overpayment of pension benefits was denied 
on the basis that recovery would be against equity and good 
conscience.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns as to the development of his claim have 
been addressed.

2.  The veteran's failure to report increased Social Security 
income does not rise to the level of fraud, 
misrepresentation, bad faith or a lack of good faith in his 
dealings with the government.

3.  The veteran's actions did contribute to the creation of 
the debt, but fault is mitigated by the circumstances of this 
case.

4.  The collection of any portion of the $6,076 debt would 
deprive the debtor and his family of basic necessities.

5.  Recovery of the debt would nullify the objective for 
which VA pays pension benefits.

6.  Failure to make restitution would result in unfair gain 
to the debtor.

7.  There is no evidence that the veteran may have 
detrimentally relied on his receipt of VA benefits.

8.  VA was without fault in the creation of the overpayment.  


CONCLUSION OF LAW

It is contrary to equity and good conscience to recover the 
veteran's debt in the amount of $6,076, resulting from an 
overpayment of pension benefits.  38 U.S.C.A. §§ 5107, 5302 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 1.962, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes, as a threshold matter, that there is no 
issue as to substantial completeness of this application.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 38 
U.S.C. § 5102).  VA has secured all records that the veteran 
has indicated are pertinent to his claim for waiver of a 
$6,076 overpayment of pension benefits, and VA has satisfied 
its duty with respect to such records and with receipt of 
sufficient information to proceed.  In addition, the veteran 
has not indicated that any other records that would be 
pertinent to his claim are available but have not been 
procured.  VA's duty to assist the claimant in this regard, 
accordingly, has been satisfied.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b) and (c)).  The Board therefore finds that VA's 
obligations under the Veterans Claims Assistance Act of 2000 
have been satisfied.

The veteran contends, essentially, that his conduct did not 
constitute fraud, misrepresentation, bad faith, or lack of 
good faith.  He further contends, in essence, that a waiver 
of recovery of a debt stemming from the overpayment of 
pension 
benefits should be granted in equity and good conscience.  
After a review of the record, the Board finds that the 
veteran's indebtedness is not the result of fraud, 
misrepresentation, bad faith, or lack of good faith in his 
dealings with the government.  The Board further finds that 
it would be contrary to equity and good conscience to recover 
either all or a portion of the appellant's debt of $6,076.

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
2000) prohibit the waiver of a debt where there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver.  
Similarly, 38 C.F.R. § 1.965(b) (2000) precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.  A debtor's 
conduct is deemed to constitute bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  A debtor exhibits lack of good faith 
where the debtor's conduct shows an absence of an honest 
intention to abstain from taking unfair advantage of the 
Government.  The Board also notes that any misrepresentation 
of material fact must be more than non-willful or mere 
inadvertence.  38 C.F.R. § 1.962(b) (2000).

In the instant case, the overpayment of pension benefits 
resulted from the veteran's failure to report increased 
Social Security income and a lump-sum burial payment 
following the death of his wife in November 1998.  The 
increased monthly payments were discovered by VA in May 2000, 
subsequent to notification by the veteran that he had 
remarried the previous month.  He made no affirmative 
statements of misrepresentation, nor did he exercise any 
attempt to deceive.  He promptly notified VA of the death of 
his wife in November 1998.  Likewise, it is not shown that he 
purposely sought to erroneously report his income in an 
attempt to obtain increased pension benefits; in fact, the 
evidence does not include any financial statements or 
eligibility verification reports for the period in question 
(December 1998 through April 2000).  His conduct did not 
constitute fraud, misrepresentation, bad faith, or lack of 
good faith.  

Having so determined, the Board must now ascertain whether 
waiver of recovery of the veteran's debt can be granted 
pursuant to the principles of equity and good conscience.  If 
the debtor's conduct, as in the case at hand, is deemed not 
to have constituted fraud, misrepresentation of a material 
fact, bad faith, or lack of good faith, the request for 
waiver will be evaluated pursuant to the principles of equity 
and good conscience found in 38 C.F.R. § 1.965(a) (2000).  In 
applying the equity and good conscience standard to a case, 
the factors to be considered by the adjudicator are:  (1) 
whether actions of the debtor contributed to the creation of 
the debt, (2) whether collection would deprive the debtor or 
the debtor's family of basic necessities, (3) whether 
recovery of the debt would nullify the objective for which 
benefits were intended, (4) whether failure to make 
restitution would result in unfair gain to the debtor, and 
(5) whether the debtor has changed position to his detriment 
due to his reliance upon the receipt of VA benefits.  
Additionally, the adjudicator must conduct a balancing of the 
faults, weighing the fault of the debtor against any fault 
attributable to VA.  38 C.F.R. § 1.965(a) (2000).

The evidence shows that the veteran had been in receipt of 
pension for many years based on the combined income of the 
veteran and his spouse.  According to a January 1998 award 
letter sent to the veteran, he was found entitled to monthly 
pension in the amount of $376, effective in January 1998 and 
this was based on countable annual income of $6834.  His 
countable annual income consisted of $1989 in Social Security 
benefits for the veteran and $4845 for his spouse.  On 
November 23, 1998 the veteran informed VA of the death of his 
spouse two days earlier and requested the RO to make any 
necessary adjustment to his pension.  In December 1998, the 
veteran's award was amended and he was advised that effective 
December 1, 1998 he was entitled to monthly pension in the 
amount of $564 and this was based on his annual income which 
consisted of $2010 in Social Security benefits.  However, in 
May 2000, the Social Security Administration advised that the 
veteran had received $406.40 for the month of his wife's 
death, and that monthly benefits had increased to $411.60 and 
$421.40, effective in December 1998 and December 1999 
respectively.  The veteran had also been awarded the lump sum 
death benefit of $255.  Shortly, thereafter, the RO took 
action to retroactively reduce the veteran's monthly pension 
award to reflect the increased amount of Social Security 
benefits.  This retroactive reduction created the overpayment 
in question.

Given the above, it is clear that the veteran failed to 
report his receipt of increased income in a timely manner and 
he is at fault in the resulting overpayment.  It appears, 
however, that this fault may be mitigated to a large extent.  
The RO has determined that since there was such a large 
increase in his Social Security income, he should have known 
he had to report it.  In reality, however, there was no 
dramatic increase in monthly income.  In fact, it appears 
that there was actually a decrease in his available income.  
Prior to his wife's death, the total combined Social Security 
award was determined to be $6834, whereas after his wife's 
death, he was found to be entitled to her Social Security 
award as it was the greater benefit, but this amounted to 
less than $5000 on an annual basis.  Certainly, to the 
veteran's way of thinking it was quite reasonable to believe 
his income had not increased for the purpose of determining 
entitlement to VA benefits.  While in reality this is not 
true, clearly the circumstances would be confusing to someone 
without specialized knowledge of VA laws and regulations 
concerning income and how it is computed for the purpose of 
determining entitlement to monthly VA pension.  It is also 
noted that he had not apparently been required to submit a VA 
Form 21-0516, Improved Pension Eligibility Verification 
Report during the period in question.  Therefore, the Board 
is convinced that the veteran's fault is mitigated to a large 
extent.  

As to whether there is any fault on the part of the VA, the 
Board will not impute knowledge to the RO of Social Security 
practices on the death of a spouse, although it could perhaps 
be said that an individual experienced in VA and Social 
Security practices could have been aware that the veteran 
would have been awarded his deceased spouse's monthly benefit 
on her death.  

Turning to the question of financial hardship, the Board is 
convinced that collection of the debt would deprive the 
veteran or his family of basic necessities.  On a financial 
status report dated in June 2000, he indicated that he and 
his spouse had a monthly income of $981.50 consisting of 
Social Security benefits and VA pension.  He reported total 
monthly expenses of $1,345.00.  While some of the expenses 
cited by the veteran may not constitute necessities ($650 per 
month for food, $96 for travel), the Board nonetheless notes 
that, even if such expenses were eliminated (in the case of 
travel) or lowered (in the case of food), the veteran and his 
spouse would still incur monthly expenses equal or greater 
than monthly income.  Collection of the veteran's $6,076 debt 
could very well deprive him and his spouse of basic 
necessities.

The Board is also persuaded that recovery of the debt would 
nullify the objective for which payment of pension benefits 
is intended.  He continues to be in receipt of pension 
benefits which are intended to provide income to veteran's of 
limited means.  Recovery of the veteran's debt would clearly 
nullify this objective.

With regard to the question of whether failure to make 
restitution would result in unfair gain to the debtor, it is 
recognized that he did in fact receive pension benefits to 
which he was not legally entitled.  However, his fault in 
creating this overpayment is excusable as discussed above.  
Thus the impact of this element of the equity and good 
conscience standard is somewhat reduced.

With regard to the question of whether the debtor changed 
position to his detriment due to his reliance upon his 
receipt of VA benefits, the Board finds that the record is 
devoid of evidence demonstrating any changed position.  

In view of the excusable fault on the part of the veteran, 
the financial hardship that would result if the overpayment 
were to be collected, and the fact that the objectives of the 
pension program would be nullified if collection were to be 
undertaken, the Board is of the opinion that there is a need 
for reasonableness and moderation in the Government's right 
to insist on repayment.  Waiver of recovery of this debt is 
therefore appropriate.


ORDER

Waiver of recovery of a $6,076 overpayment of improved 
pension benefits is granted.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

